—In a proceeding pursuant to CPLR article 78 to review a determination of the Personnel Officer of the Suffolk County Department of Civil Service, the appeal is from an order of the Supreme Court, Suffolk County (Mullen, J.), dated March 8, 1991, which denied the Personnel Officer’s motion to dismiss the petition pursuant to CPLR 3211 (a) (8) and (5).
Ordered that on the Court’s motion, the appellant’s notice of appeal is deemed an application for leave to appeal, and leave to appeal is granted (CPLR 5701 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The court properly denied the respondent’s motion to dismiss the proceeding. Personal service upon the County Attorney, one of the officials enumerated under CPLR 311 (4), prior to the expiration of the Statute of Limitations was sufficient to confer jurisdiction over the appellant Personnel Officer (see, Matter of Eso v County of Westchester, 141 AD2d 542, 543; cf., Hanley v New York State Executive Dept., Div. for Youth, 182 AD2d 317). Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.